Citation Nr: 0109197	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for schizoaffective 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1984 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claims for 
increased ratings for his service-connected hypertension and 
schizoaffective disorder, and denied his claim for a total 
rating for compensation based on individual unemployability 
due to service-connected disabilities.  The veteran filed a 
timely appeal to these adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's hypertension is currently manifested by 
diastolic blood pressure readings predominantly in the upper 
80s and lower 90s, and requires continuous medication to 
control the disorder.

3.  The veteran is unemployable due to his schizoaffective 
disorder. 

4.  The veteran's claim for a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities lacks legal merit.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.104, Diagnostic Code 7101 (2000).

2.  The schedular criteria for a 100 percent rating for the 
veteran's schizoaffective disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9211 (2000).

3.  The issue of entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities is moot.  Green v. West, 11 
Vet. App. 472, 476 (1998); VAOPGCPREC 6-99 (June 7, 1999); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the RO has met its duty to assist 
the appellant in the development of the his claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his attorney were given notice of the information, 
medical evidence, or lay evidence needed to substantiate his 
claims.  When the RO notified the appellant in April 2000 
that his appeal was being transferred to the Board, the 
appellant and his attorney were explicitly informed that they 
were being allowed an additional period of 90 days to submit 
additional evidence to the Board, and the appellant in fact 
submitted significant current medical evidence to the Board 
during this 90-day period.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, and, in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  
Specifically, service medical records were obtained and 
associated with the claims folder, and the National Personnel 
Records Center (NPRC) and the National Archives and Records 
Administration (NARA) both indicated that all available 
records have been forwarded.  In addition, the RO has 
requested, and received, copies of all medical records 
considered by the U.S. Social Security Administration in 
considering the veteran's claim for entitlement to Social 
Security disability benefits.  Multiple VA examinations were 
conducted, including examinations as recently as September 
1999, and copies of all of these reports have been associated 
with the veteran's claims file.  Accordingly, the Board finds 
that no further assistance to the veteran is required in 
order to comply with the duty to assist as mandated by 
statute.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.§§ 5103 and 5103A, 5106-7).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

I.  Hypertension

Evidence relevant to the current level of severity of the 
veteran's hypertension includes the report of a VA 
hypertension examination conducted in May 1997.  At that 
time, the veteran reported that he had been off and on blood 
pressure medications for several years.  He stated that he 
checked his own blood pressure approximately once per month, 
and that the diastolic pressure was usually around 91.  On 
examination, blood pressure in the left arm was 147/78, blood 
pressure in the right arm was 142/91, and blood pressure 
after the examination was 143/86.  The examiner diagnosed 
hypertension.

Also relevant is a VA outpatient treatment note dated in 
November 1998.  At that time, the veteran reported that his 
blood pressure readings at home averaged 150/80s.  The 
examiner diagnosed hypertension, stable, and recommended that 
the veteran continue with his blood pressure medication.

In September 1999, the veteran again underwent a VA 
hypertension examination.  At that time, the veteran reported 
that he was taking prescription medication for treatment of 
his high blood pressure, and that he had recently had his 
medication dose increased.  He denied any chest pain, 
shortness of breath, headaches or dizziness.  The veteran's 
blood pressure was recorded at 138/90 and at 140/88.  The 
examiner diagnosed hypertension, moderate control under 
current regimen with fair response since increasing his 
Monopril to 10 milligrams on August 31, 1999, without 
evidence of underlying organ damage.

The veteran's hypertension has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, pursuant to which the severity of  
hypertensive vascular disease is evaluated.  Under this code, 
a 10 percent evaluation is warranted when the diastolic 
pressure is predominantly 100 or more, or when the systolic 
pressure is predominantly 160 or more, or when continuous 
medication is shown to be necessary for control of 
hypertension, with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent evaluation is 
warranted when the diastolic pressure is predominantly 110 or 
more, or when the systolic pressure is predominantly 200 or 
more.  A 40 percent rating is warranted when the diastolic 
pressure is predominantly 120 or more.  Finally, a 60 percent 
rating is warranted when the diastolic pressure is 
predominantly 130 or more.  

A review of these records reveals that in recent years, the 
veteran's diastolic blood pressure readings have consistently 
been in the upper 80s and lower 90s, almost without 
exception.  The systolic blood pressure readings have ranged 
from the upper 130s to the lower 150s.  Therefore, the Board 
finds that the veteran's hypertension is not manifested by 
either diastolic pressure readings of predominantly 100 or 
more, or systolic pressure readings of predominantly 160 or 
more, as required for a 10 percent rating under DC 5271.  
However, the evidence also shows that continuous medication 
is necessary for control of his hypertension, and indeed the 
dosage of this medication has recently been increased to 
achieve better control of his hypertensive disorder.  Thus, 
the veteran's hypertension more closely approximates the 
criteria for a 10 percent rating under DC 5271.  However, 
there is no evidence that the veteran's diastolic blood 
pressure readings have ever been recorded at 110 or more, 
much less that the readings are predominantly at that level.  
Similarly, the evidence does not show that the veteran's 
systolic blood pressure is predominantly 200 or more.  
Therefore, an increased rating to 20 percent under the 
criteria of DC 5271 is not warranted by the evidence.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's 
hypertension.  The Board would point out that its denial of 
the instant claim is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Schizoaffective disorder

In analyzing the veteran's claim, the Board initially notes 
that the veteran's psychiatric disorder has been variously 
characterized in recent years both by the RO and by medical 
examiners.  Recent diagnoses have included schizophrenia, 
schizophrenic reaction, and schizoaffective disorder, with 
various permutations of these diagnoses.  However, given the 
fact that the great majority of recent examination reports 
and outpatient treatment notes have indicated diagnoses of 
schizoaffective disorder, the Board shall refer to and 
discuss the veteran's disorder as such.

Evidence relevant to the current level of severity of the 
veteran's schizoaffective disorder includes the report of a 
VA psychiatric examination conducted in September 1999.  At 
that time, the veteran indicated that following discharge, he 
had attempted to hold full-time jobs three or four times, but 
that the maximum period he was able to function in a full-
time job was four to five months.  He indicated that after 
such a period, he decompensated due to stress and low energy.  
He indicated that most of his jobs had been either working in 
a factory, in a restaurant, or as a kitchen helper.  He 
indicated that over the previous two years he had been able 
to maintain part-time employment at an assisted living 
center, where he worked approximately 31/2 hours per day.  
Findings on mental status examination included anxiety, 
intermittent eye contact, a blunted affect, a mildly 
depressed mood, fair memory, fair insight and judgment, and 
low average intelligence.  The examiner diagnosed 
schizoaffective disorder, bipolar type, by history.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.  The examiner then stated that "the veteran 
presents with serious impairment of functioning.  He has been 
unable to stay in school, despite three attempts.  He has 
been unable to maintain full-time employment.  He has social 
impairment, as well as impaired thinking...by his report he 
historically decompensates when he is placed under additional 
stress."

Also of record is a statement dated in February 2000 from 
John Lyskowski, M.D., the veteran's treating psychiatrist for 
several years.  In this statement, Dr. Lyskowski offered the 
following comments:

Patient carries a diagnosis of 
Schizoaffective Disorder.  He continues 
taking several different medications in 
order to control his condition.  
Throughout the last two years he has had 
many fluctuations in his condition where 
at times he gets more paranoid and 
delusional.  At other times he gets more 
depressed and apathetic.  We have had to 
continue adjusting medications and never 
have had a long time of stability.  The 
patient has been able to work a part-time 
job in the kitchen of a nursing home.  
This is below his anticipated potential 
based upon his education and 
intelligence.  He is not able to handle 
additional stress in his life.  He cannot 
work at a full-time competitive job.  He 
has a wife but otherwise I don't believe 
he has made any friends.  He is able to 
get along with his extended family.  He 
is not a substance abuser.  I would 
consider him disabled from working due to 
his psychiatric condition.

Various other employment information submitted by the 
veteran, including a statement submitted by him in July 1999, 
indicates that he worked as a cook at a restaurant for 30 
hours per week from February to March 1996; then as a 
security guard from a security company for 30 hours per week 
from March to May 1996; then as a dietary aide at a nursing 
home for 20 hours per week from May to September 1996. 

The veteran's claims file also contains a statement from one 
of the veteran's former employers, dated in April 2000.  In 
this statement, the veteran's former employer stated that the 
veteran worked as a delivery person for a pizza chain from 
the end of 1996 through January 1997.  He stated that "[the 
veteran] had to resign his position due to problems with his 
mental illness.  He began hearing voices and the delivery 
aspect was getting very stressful for him.  It got to the 
point that he could no longer keep his job."  Other 
information indicates that following this January 1997 
resignation, he began working approximately 4 hours per 
day/20 hours per week as a dietary aide, beginning in June 
1997 and extending through at least February 2000.

The veteran has reported on several occasions that he last 
held a full-time job in 1985.  He indicated that he had quit 
all of his jobs due to an inability to deal with job 
stresses.

The veteran's schizoaffective disorder has been evaluated as 
30 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9205, pursuant to which the 
severity of residual type schizophrenia is evaluated.  
However, given that most of the recent psychiatric diagnoses 
have indicated that the veteran is suffering from 
schizoaffective disorder, the Board finds that the veteran's 
disorder is more properly rated under DC 9211, pursuant to 
which the severity of schizoaffective disorder is evaluated.  
In making this change, the Board notes that the criteria for 
both codes - and, indeed, all psychiatric codes - are 
identical, so the evaluation is the same.

Under the criteria of DC 9211, a 30 percent evaluation is 
warranted when schizoaffective disorder creates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

After reviewing the evidence described above, the Board is 
persuaded that the veteran is indeed totally industrially 
disabled due to his schizoaffective disorder.  The record 
reflects a long-standing pattern of short-term, part-time 
employment, which ends abruptly after several months when the 
veteran decompensates due to increased stress.  This pattern 
has been confirmed by several examiners, who have indicated 
that the veteran's disability is indeed subject to 
exacerbation due to stress, causing the veteran to 
decompensate in his work setting.  In addition, at least two 
examiners have recently stated that the veteran is 
unemployable due to his schizoaffective disorder.  The Board 
has given particular weight to the opinion of Dr. Lyskowski, 
since he has treated the veteran for his psychiatric disorder 
on a frequent basis for many years, thus affording him the 
benefit of a longitudinal view of the veteran's disorder, as 
well as a long-term view of the veteran's pattern of short-
term employment ending after a few months.  Furthermore, his 
opinion that the veteran is "disabled from working due to 
his psychiatric condition" is definitive,  specific, and 
unequivocal, and this examiner amply supported his conclusion 
with specific facts and circumstances related to the 
veteran's condition.

Furthermore, the Board finds that a finding of 
unemployability is consistent with the GAF score of 45 
assigned by the VA examiner in September 1999.  According to 
the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 45 is assigned when overall functioning is 
characterized by serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).   

Therefore, the Board finds that an increased rating to 100 
percent under DC 9211 for the veteran's service-connected 
schizoaffective disorder is warranted by the evidence.

III.  A total rating for compensation based on individual 
unemployability
due to service-connected disabilities

The law provides that a total disability rating based on 
individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability.  
38 C.F.R. 3.340, 3.341, 4.16 (2000).   However, the Board 
notes that the veteran's service-connected schizoaffective 
disorder has, in this decision, been found by the Board to 
warrant a full 100 percent evaluation under the schedular 
provisions of the 38 C.F.R. § 4.130, Diagnostic Code 9211.  
Thus, since the veteran is already receiving a 100 percent 
schedular rating for schizoaffective disorder, the veteran is 
not eligible for a total rating for compensation based upon 
individual unemployability.  Green v. West, 11 Vet. App. 472, 
476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 
6 Vet. App. 443, 446 (1994) (100% schedular rating "means 
that a veteran is totally disabled") (reversed on other 
grounds)); VAOPGCPREC 6-99 (June 7, 1999).  Thus, the Board 
finds that consideration of a total rating based on 
individual unemployability due to the veteran's 
schizoaffective disorder is moot, and the claim for this 
benefit must therefore be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

An increased disability rating for the veteran's service-
connected hypertension is denied.

An increased disability rating to 100 percent for the 
veteran's schizoaffective disorder is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

The veteran's claim for a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities is denied as a matter of law.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

